Citation Nr: 0638677	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  99-08 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a dental disorder.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active military service from April 1955 to 
April 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations  in March 1999, October 
2004, and February 2005 by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in July 2006.  A 
transcript is of record.

The issue of service connection for a low back disorder is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.


FINDINGS OF FACT

1.  A claim for service connection for back injury residuals 
was denied by the Board in November 2000.  That decision 
represents the last final denial on any basis.  

2.  The evidence received since the November 2000 decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim for service connection, and therefore is 
material.  

3.  The veteran received treatment for numerous teeth during 
service, most of which involved caries and extractions.  
However, only teeth numbers 1 and 16 were extracted in 
service after more than 180 days of service, and tooth number 
17 was filled after more than 180 days of service.  There is 
no current dental disability related to in-service dental 
trauma, nor is there any other current dental condition 
otherwise related to military service. 

4.  Audiometric testing shows an average 50-decibel loss, 
with a speech recognition score of 84 percent, in the right 
ear (level II); and for the left ear, an average 48-decibel 
loss with a speech recognition score of 76 percent (level 
III).  An exceptional pattern of hearing impairment is not 
indicated.


CONCLUSIONS OF LAW

1.  The November 2000 Board denial is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1105 (2006).

2.  As new and material evidence has been received, the claim 
for service connection for back injury residuals is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Service connection for teeth numbers 1, 16, and 17 is 
warranted, for treatment purposes only.  38 U.S.C.A. § 1712, 
5103, 5103A, 5107 (West2002); 38 C.F.R. § 3.381 (2006).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision on a claim.  In the present 
case, the veteran was provided notice consistent with the 
VCAA.  

In letters dated in March 2001, March 2004, and November 
2004, the RO informed the veteran of it duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Thus, the Board concludes that 
the notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  See Conway v. 
Principi, 353 F.3d 1359, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
have been appealed and are being denied herein, those 
additional issues are moot.  With respect to the new and 
material evidence issue, in view of the favorable action in 
this case, any deviation in the execution of the VCAA 
requirements by the RO constituted harmless error, and does 
not prohibit consideration of the matter herein.  


II.  New and Material Evidence 

The RO first denied the veteran's claim of entitlement to 
service connection for a back disability in a June 1968 
rating decision.  The denial was based upon the RO's finding 
no evidence of a back injury during service or of a current 
back disorder causally linked to service.  Thereafter, the RO 
declined to find new and material evidence sufficient to 
reopen the back disorder claim in May 1972, June 1975, June 
1981, April 1986, August 1988, and April 1993.  The Board 
declined to reopen the claim in June 1996.  The RO again 
declined to reopen in October 1997, May 1998, and March 1999.  
The veteran's claim of service connection for low back 
disability was last denied by the Board in November 2000, on 
the basis that new and material evidence had not been 
submitted to reopen the claim.

The Board's November 2000 decision is final.  38 C.F.R. 
§ 20.1100 (2006).  A final decision cannot be reopened and 
reconsidered by the VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108 (West 2002); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  See 
38 C.F.R. § 3.156(a) (2006).  The amendment is effective for 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  The veteran's claim to 
reopen was filed in October 2004, so the amended regulatory 
provisions governing new and material evidence are applicable 
to his claim to reopen.  Consequently, the appeal will be 
decided under the current version of section 3.156(a), as is 
outlined in the decision below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims has 
stated that, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 
9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all the evidence received 
since the last denial of this claim on any basis, which 
means, in this case, since the November 2000 Board decision.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The record prior to November 2000 includes the veteran's 
claim for service connection, his service medical records 
(SMRs), post-service treatment records, lay statements, and 
the transcripts of local hearings held in February 1994 and 
July 1999.  The SMRs include an undated entry which shows the 
veteran was involved in a car accident and sustained a 
laceration injury to the ring finger of the right hand.  He 
voiced no injury or complaint of back pain at that time, and 
required no treatment.  These records also show the veteran 
was hospitalized in early September 1957 complaining of an 
inability to move his legs, headaches, neck soreness, and 
difficulty breathing.  These symptoms were attributed to an 
acute viral infection.  At his separation examination in 
1958, he had no pertinent back complaints.  

Post-service records dated from 1967 to 2000 reflect a 
diagnosis of spondylolysis in 1971, more than 10 years after 
service discharge.  During an RO hearing in February 1994, 
the veteran testified that he injured his back while on 
active duty when he fell from a truck.  He stated that he was 
in considerable pain but did not seek treatment.  The ensuing 
day, however, he had been unable to move his legs and was 
hospitalized for three to four weeks in traction.  He 
testified that after service he had first sought treatment in 
1968.  The veteran provided similar testimony during an RO 
hearing in July 1999.  He also submitted a statement from his 
mother that he had recuperated at home for two weeks 
following a back injury in 1957.  

The evidence lacking at the time of the November 2000 Board 
decision was medical evidence to show that the veteran 
injured his back during service and that his current back 
disability was related to such injury.  Therefore, any 
"new" evidence would have to show that he suffered from 
some type of disabling residuals as a result of a back injury 
in service.  Pertinent evidence added to the record includes 
VA, private, and Social Security Administration (SSA) medical 
records from 1989 to 2006 which show continued treatment for 
low back pain.  Also of record are transcripts of his May 
2003 and July 2006 Board hearings.  

Of some significance are statements provided in September 
2004 and January 2005 by the veteran's treating VA physician, 
linking the current back disorder to an injury in service.  
Of even greater significance, however, is a September 2005 VA 
examination report.  Initially, that VA examiner concluded 
that the veteran's disc disease was as likely as not the 
cause of his low back pain that originated in 1957.  However, 
in an addendum to that report a second VA physician reviewed 
the claims folder, noting that there was nothing in SMRs 
which pertained to a low back injury, and that the discharge 
physical examination did not reflect any low back problem at 
the time.  Therefore, based on this additional information, 
it was found to be less likely than not that the veteran's 
current back disability was related to his military service.  

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the November 2000 Board decision, in particular the September 
2004 and January 2005 VA medical opinions, are new, in the 
sense that neither was of record when the Board denied the 
claim.  It is also material because it addresses one of the 
fundamental requirements for service connection - namely, 
medical evidence of current disabilities and of a possible 
correlation to his military service (see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)), which was one of the 
reasons the Board denied the claim.  While the statements may 
or may not prove determinative in adjudicating the underlying 
claim, it is pertinent to and probative of the fact that the 
veteran's back disorder has been linked to service by medical 
opinion.  This provides a potential basis for service 
connection, which must, at a minimum, be developed, 
particularly under the provisions of the VCAA.  Therefore, 
the claim of service connection for low back disorder is 
reopened.




III.  Dental Disorder

The SMRs show that the veteran received a medical and dental 
examination on April 12, 1955, prior to his reporting for 
active duty.  At that time, his dental condition was simply 
characterized as "acceptable," and no indication was made 
on the examination report of any dental defect, to include 
restorable teeth, non-restorable teeth, or missing teeth.  
Six weeks after service entrance on May 11, 1955, a report of 
dental survey showed three restorable carious teeth, eight 
nonrestorable carious teeth, and that tooth number 17 was 
missing (the number of the tooth has been converted to the 
currently used numbering format for comparison and 
consistency).  Of some significance is a handwritten notation 
indicating that, at his entrance into service, tooth number 9 
was also missing.  

Additional entries show that on May 14, teeth numbers 18 and 
19 were extracted.  On June 7, teeth numbers 14 and 15 were 
extracted, and on June 13, teeth numbers 2, 3, 30, and 31 
were extracted.  

In October 1955, the veteran had 6 restorable carious teeth, 
one nonrestorable carious tooth, and tooth number 16 was 
missing.  Teeth numbers 8, 9, and 10 were replaced by a fixed 
bridge.  

In March 1957, tooth number 1 was extracted (third molar-
wisdom tooth).  The veteran returned a week later, and 
apparently an extraction was performed on tooth number 16, 
which the Board notes was indicated as previously missing in 
October 1955.

At separation in January 1958, teeth numbers 1, 2, 3, 9, 14, 
15, 16, 18, 19, 30, and 31 were noted as missing.  Tooth 
number 5 was noted to be restorable.  There was no express 
finding that the veteran was or was not dentally qualified 
for separation from service.  The SMRs do not attribute the 
missing teeth or any other dental condition to in-service 
dental trauma, but there is no mention of the teeth being 
removed due to disease or infection either.

In connection with his claim for service connection, the 
veteran reported that in 1956 at Fort Belvoir he was working 
on a tire when an iron bar slipped and knocked out an upper 
front tooth and chipped another tooth on the lower left side.  
However, in a June 1981 dental rating the RO found no 
evidence of dental trauma.  

Post-service dental records show that in July 1990 the 
veteran was evaluated for complaints of toothache.  Following 
evaluation, teeth numbers 18, 20, 29, and 32 were extracted.  
Private dental records show that in 1995 the veteran was 
fitted with partial upper and lower dentures.  During an 
October 1997 VA dental consultation, the veteran presented 
with few teeth and multiple dental caries.  Currently he had 
a loose upper premolar which he wanted pulled.  On 
examination, he had a fractured tooth number 4 with the crown 
and root separated.  The tooth was extracted.  

During an RO hearing in July 1999 the veteran testified that 
during service he was hit in the left cheek with a piece of 
board, which loosened his teeth, and that the teeth had to 
eventually be pulled.

During VA dental examination in May 2001, the veteran had no 
complaints other than that he had retained roots in the 
maxilla and one in the mandible.  The retained roots were 
teeth numbers 1, 12, 13, and 22.  He was currently wearing a 
makeshift upper partial denture that was non-serviceable 
because of the retained roots, which were holding the partial 
denture in place.  The retained roots were at the gingival 
gumline.  He had no lower partial denture.  The examiner 
noted the veteran was seeking dental treatment for complete 
upper and complete lower prosthesis, due to a breakdown of 
his dentation which had been generalized over a period of 
years.  

The veteran presented testimony at a videoconference hearing 
in May 2003, consistent with complaints made during VA 
examinations.  He testified about the onset and development 
of his claimed dental trauma.  He testified that he had not 
received any dental treatment prior to service, but during 
service had several extractions and fillings.  He was fitted 
with a partial upper denture.  The veteran testified that he 
had not sustained any dental trauma during service.  

Private dental clinical records show that in October 2003 
seven teeth were extracted and the veteran was fitted for 
lower partial denture.  

During VA dental examination in July 2004, the veteran gave a 
history of injury to the left mandible.  He was evaluated in 
the dental clinic and told that he had several loosened teeth 
upper and lower, but no extractions were performed at that 
time.  The examiner noted that later in his military career 
the veteran had had multiple teeth removed on the bilateral 
arches of the jaw, so there might be no correlation between 
the injury and the extractions.  He was given an upper 
partial and lower partial denture.  Post-service extractions 
were performed with fabrication, with again partial dentures 
of the upper and lower arches.  On examination he still had 
roots of 12 and 13, with an upper partial still in place at 
the location of 12 and 13.

He also had several roots in the anterior of the mandible.  
He did not have a lower partial denture, and was in need of 
full dentelation.  The examiner noted the veteran had been 
struck in the jaw, and concluded that it was undetermined as 
to how and why he lost his teeth over the years, but most 
likely it was unrelated to the accident.  

At his Travel Board hearing in July 2006, the veteran 
indicated that he sustained dental trauma while working in 
the motor pool during service.  

Specific rules apply to disabilities resulting from dental 
disease or injury.  The veteran claimed entitlement to 
service connection for a dental treatment in January 1999.  
Subsequent to the initiation of his claim, the regulations 
pertaining to entitlement to service connection for dental 
disabilities were revised.  

Under the regulations in effect in January 1999 when the 
veteran submitted his claim, the absence of a tooth due to 
extraction was not considered a disabling condition for 
compensation purposes: "Treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis are not 
disabling conditions, and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of § 17.120 or § 17.123 of this chapter."  38 
C.F.R. § 4.149 (1999).

The regulations were revised in June 1999.  See Service 
Connection of Dental Conditions for Treatment Purposes, 54 
Fed. Reg. 30,393 (June 8, 1999) (now codified at 38 C.F.R. §§ 
3.381, 4.149 (2006)).  With the amendment, the reference in 
38 C.F.R. § 3.149 (1996) regarding the disabilities for which 
compensation benefits were precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a).  
Section 3.381 continued to require a determination, when 
applicable, of whether the dental condition was due to combat 
or other service trauma, and whether the veteran had been a 
prisoner of war.  Section 3.381 was also revised to provide 
that dental conditions could be service connected for 
treatment purposes if they were shown in service after a 
period of 180 days.  In addition, all of 38 C.F.R. § 3.382 
(1996) was eliminated.  

Under the current regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  See 38 C.F.R. § 3.381(a) (2006).

Rating personnel will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Generally, where there has been a change in the applicable 
law and/or regulations during the course of a claim and 
appeal, the Board considers both the former and current 
criteria because, should a claim be granted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

The veteran's SMRs, while detailing dental treatment, are 
silent for any indication of dental trauma.  The Board has 
considered the veteran's contention of an in-service injury, 
however his claim is not consistent with his history.  If 
there had been a significant injury, then symptoms and 
medical documentation should have been evident.  However, 
they are not.  In light of the absence of any indication of 
dental trauma during service and the lack of post-service 
evidence of dental trauma related to service, the Board 
concludes that the preponderance of the evidence is against 
the claim that the veteran suffered dental trauma during 
service.

The Board notes that the SMRs appear to reflect that tooth 
number 9 was missing upon entrance into service, and that 
teeth numbers 2, 3, 14, 15 17, 18, 19, 30, and 31 were 
extracted between April 1995 and June 1955 (i.e., at which 
point in time the veteran had fewer than 180 days of active 
service).  Therefore, in view of the foregoing, service 
connection is not granted for treatment purposes for any of 
these teeth.

However, service connection is warranted for teeth numbers 1 
and 16, as the relevant evidence of record indicates that the 
veteran entered active military duty in April 1955 and that 
these two teeth were extracted almost two years later, in 
March 1957.  Clearly, such extractions occurred more than 180 
days after the veteran's entrance into active service.  38 
C.F.R. § 3.381(d)(1).  In addition, service connection is 
also warranted for tooth number 17 for treatment purposes 
only, which was normal on entry, and filled more than 180 
days after entry into service.  As a result, service 
connection is warranted for teeth numbers 1, 16, and 17, for 
treatment purposes only, under the amended regulations.


IV.  Hearing loss

In an October 2004 rating action following remand by the 
Board, service connection was granted for hearing loss, and a 
noncompensable evaluation was assigned.

In support of the most recent claim for increase is an August 
2004 audiometric examination report.  Puretone thresholds for 
the right ear were 40, 50, 45, 55, and 50 decibels at 500, 
1000, 2000, 3000, and 4000 Hz, respectively, and for the left 
ear at the same frequencies were 35, 40, 40, 55, and 55 
decibels.  Average puretone threshold was 50 for the right 
ear and 48 for the left ear.  Speech recognition score on the 
Maryland CNC wordlist was 84 percent in the right ear and 76 
percent in the left ear.  The results were summarized as 
moderate sensorineural hearing loss in the right ear and mild 
to moderate sensorineural hearing loss in the left ear. 

The veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85 (2006); there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2006).  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified as when each of the pure 
tone threshold at 1000, 2000, 3000, and 4000 Hz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86 (2006).  

The results of the VA audiogram in 2004 show that, based upon 
an average puretone threshold of 50 decibels in the right ear 
with speech discrimination ability of 84 percent and 48 
decibels in the left ear with speech discrimination ability 
of 76 percent, Table VI indicates a numeric designation of 
level II for the right ear and level III hearing in the left 
ear.  The point of intersection on Table VII reflects that 
the level of hearing loss is consistent with a noncompensable 
evaluation.  Furthermore, an exceptional pattern of hearing 
impairment has not been indicated.

While the veteran's contentions and sincere belief in the 
merits of his claim are recognized, his disability is 
evaluated on the objective findings demonstrated during 
audiological examination.  The fact that his hearing acuity 
is less than optimal does not by itself establish entitlement 
to a higher disability rating.  To the contrary, it is clear 
from the Rating Schedule that a higher rating can be awarded 
only when loss of hearing has reached a specified measurable 
level.  That level of disability has not been demonstrated in 
the present case.  Therefore the current level of disability 
shown is encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for a back disorder is 
reopened.  The appeal is allowed to this extent.

Service connection for teeth numbers 1, 16, and 17, for 
treatment purposes only, is granted.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  


REMAND

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim for 
service connection for back disorder has been reopened, 
further development is required.

The veteran has asserted, consistently, that his back 
disorder had its onset during active military service as a 
result of an injury during service.  As noted above, the 
claims file contains medical evidence suggesting that the 
veteran's back condition was manifested during service; 
however, SMRs including the 1958 separation examination are 
completely negative for complaints, diagnoses, or treatment 
for symptoms of back injury.  Post-service treatment records 
show a diagnosis of spondylolysis in 1971, 10 years after 
service discharge.  In addition, a VA examiner linked the 
veteran's current back disorder to an injury in service.  
Although the physician indicated that a review of in-service 
and post-service records was undertaken, his comments do not 
reflect knowledge of the veteran's entire history, as he did 
not point to any specific evidence of back injury during 
service and did not otherwise address the lack of documented 
complaints or injuries during service. Therefore, the 
examination report is not adequate for adjudication purposes.  

Accordingly, a more definitive medical evidence on the 
question of whether the veteran's current back disorder had 
its onset during military service is needed before the claim 
on the merits can be properly adjudicated.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing that 
adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).  The current record 
is inadequate to render a fully informed decision on the 
issue without the benefit of medical expertise.  Thus, a 
remand to the RO for further evidentiary development is 
required in order to fulfill the statutory duty to assist.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for a back disorder since 2005.  After 
the veteran has signed the appropriate 
releases, those records that are not 
already in the claims folder should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 


2.  The veteran should also undergo 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
back disorder.  The claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies are to be 
performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.  A complete 
diagnosis should be provided.  

a.  The examiner should discuss the 
nature and extent of any back 
disorder present, and also set forth 
the medical probability that any 
back disorder is traceable to an 
injury noted during service.

b.  The examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that the 
clinical manifestations of a back 
disorder developed as a result of an 
injury while the veteran was in 
service from April 1955 to April 
1958.

c.  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service medical records.  The basis 
for the conclusions reached should 
be stated in full.  If the veteran 
does not currently have a back 
disorder which could be regarded as 
having been incurred as a result of 
an injury while he was in service, 
the examiner should specifically so 
indicate.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last SSOC was issued.  If the benefit 
sought on appeal remains denied, the RO 
must furnish the veteran and his 
representative an appropriate SSOC and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


